 1                                                                    The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                           FOR THE WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
         THE TULALIP TRIBES, et al.,
10                                                         Case No. 2:17-cv-652-MJP
                               Plaintiffs,
11

12              v.                                        STIPULATION AND ORDER TO EXTEND
                                                          DEADLINE FOR PLAINTIFFS’ MOTION
13       KEVIN K. McALEENAN, 1 et al.,                    FOR ATTORNEYS’ FEES AND COSTS
14                             Defendants.                NOTED ON MOTION CALENDAR:
                                                          FRIDAY, SEPTEMBER 27, 2019
15

16
               Pursuant to LCR 10(g), Plaintiffs, the Tulalip Tribes and Suquamish Tribe, and Federal
17
     Defendants, U.S. Coast Guard, et al., (“the Parties”) jointly stipulate and request an order
18
     extending the deadline for Plaintiffs’ motion for attorneys’ fees and costs under 16 U.S.C. § 1540
19
     (g)(4) by 31 days, from September 30, 2019 to October 31, 2019.
20
               The Court granted the parties stipulated dismissal of this action without prejudice on
21
     July 9, 2019. Dkt. 45. That order also provided that Plaintiffs will file an application for
22
     attorneys’ fees and costs under 16 U.S.C. § 1540 (g)(4) on September 30, 2019 “in the event
23
     efforts to resolve any such claim are not productive.” Id. Since that time, the Parties have
24
     initiated, but have not yet completed, a good-faith effort to resolve Plaintiffs’ claim for attorneys’
25
     fees and costs without the need to further involve the Court. The Parties believe that an
26

27
     1
         The current officeholders are substituted as defendants. See Fed. R. Civ. P. 25(d).
28
         STIPULATION TO EXTEND DEADLINE FOR FEE MOTION
         Case No. 2:17-cv-652-MJP                        -1-
 1
     additional 31 days will allow the parties to conclude those discussions. Accordingly, the Parties
 2
     stipulate and respectfully request an order extending the due date for any such motion until
 3
     October 31, 2019, in the event that their ongoing efforts to resolve these claims are not
 4
     productive.
 5
            Respectfully submitted this 27th day of September, 2019.
 6
     Presented by:
 7

 8    /s/ Stephen D. Mashuda
      STEPHEN D. MASHUDA (WSB #36968)
 9    KRISTEN L. BOYLES (WSB #23806)
      Earthjustice
10
      705 Second Avenue, Suite 203
11    Seattle, WA 98104
      (206) 343-7340 | Phone
12    (206) 343-1526 | Fax
      smashuda@earthjustice.org
13    kboyles@earthjustice.org
14
      BRETTNY HARDY (Pro Hac Vice)
15    Earthjustice
      50 California Street, Suite 500
16    San Francisco, CA 94111
      (415) 217-2142 | Phone
17    bhardy@earthjustice.org
18
      Attorneys for Plaintiffs, The Tulalip Tribes and The Suquamish Tribe
19
      ANNETTE L. HAYES
20    United States Attorney
      BRIAN C. KIPNIS
21    Assistant United States Attorney
      5220 United States Courthouse
22
      700 Stewart Street
23    Seattle, WA 98101-1671
      Ph: (206) 553-7970/Fax: (206) 553-4073
24    E-mail: brian.kipnis@usdoj.gov
25    JEAN E. WILLIAMS, Deputy Assistant Attorney General
26    SETH M. BARSKY, Section Chief

27

28
      STIPULATION TO EXTEND DEADLINE FOR FEE MOTION
      Case No. 2:17-cv-652-MJP                         -2-
 1   /s/ John H. Martin*
     JOHN H. MARTIN, Trial Attorney
 2   United States Department of Justice
     Environment & Natural Resources Division
 3
     Wildlife & Marine Resources Section
 4   999 18th St., South Terrace, Ste. 370
     Denver, CO 80202
 5   Ph: 303-844-1383/ Fax: 303-844-1350
     john.h.martin@usdoj.gov
 6   Attorneys for Defendants
 7
     Attorneys for Federal Defendants
 8   *Per e-mail authorization

 9
10
                                               ORDER
11
                        PURSUANT TO STIPULATION, IT IS SO ORDERED.
12

13
     Dated this _1st_ day of _October, 2019.
14



                                         A
15

16

17                                       Marsha J. Pechman
                                         United States Senior District Judge
18
19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXTEND DEADLINE FOR FEE MOTION
     Case No. 2:17-cv-652-MJP                      -3-
 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on September 27, 2019, I caused the foregoing to be filed and
 3   served upon counsel of record via the Court’s CM/ECF filing system, which will send notice
 4   of such to all counsel of record.
 5

 6
          September 27, 2019                     /s/ Stephen D. Mashuda
 7                                               STEPHEN D. MASHUDA

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXTEND DEADLINE FOR FEE MOTION
     Case No. 2:17-cv-652-MJP                       -4-
